In a negligence action to recover damages for personal injuries, medical expenses, etc., plaintiffs appeal from a judgment of the Supreme Court, Queens County, entered May 28, 1971 in favor of defendant, upon the trial court’s dismissal of the complaint at the close of the case at a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. The appeal did not present questions of fact. In our opinion there were questions of fact for the jury to determine (see Belcher v. Kesten, 30 N Y 2d 744, revg. 36 A D 2d 736). Martuscello, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.